Name: 2000/178/CFSP: Council Decision of 28 February 2000 on the rules applicable to national experts in the military field on secondment to the General Secretariat of the Council during the interim period
 Type: Decision
 Subject Matter: miscellaneous industries;  defence;  organisation of work and working conditions
 Date Published: 2000-03-02

 Avis juridique important|32000D01782000/178/CFSP: Council Decision of 28 February 2000 on the rules applicable to national experts in the military field on secondment to the General Secretariat of the Council during the interim period Official Journal L 057 , 02/03/2000 P. 0001 - 0004COUNCIL DECISIONof 28 February 2000on the rules applicable to national experts in the military field on secondment to the General Secretariat of the Council during the interim period(2000/178/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 28(1),Having regard to the Treaty establishing the European Community, and in particular Article 207(2),Whereas:(1) The Council adopted on 14 February 2000 Decision 2000/144/CFSP setting up the Interim Military Body(1).(2) The Council adopted on 14 February 2000 Decision 2000/145/CFSP on the secondment of national experts in the military field to the General Secretariat of the Council during an interim period(2).(3) Pursuant to Article 4 of Decision 2000/145/CFSP, that Decision takes effect only after the Council has established the rules applicable to the secondment of such experts.(4) It is therefore appropriate to establish these rules,HAS DECIDED AS FOLLOWS:CHAPTER IGENERAL PROVISIONSArticle 1The national experts in the military field on secondment to the Council General Secretariat during the interim period as referred to in Decision 2000/145/CFSP (hereinafter "military experts"), shall be subject to the rules set out in this Decision.Article 2A military expert on secondment shall be a national of a Member State of the European Union.Article 3Period of secondment1. Military experts may be seconded for a maximum of three years. In exceptional cases, and taking account of particular tasks to be performed, the secondment may be extended for a period up to one year.They shall serve on a full-time basis throughout the period of secondment.2. The probable period of secondment shall be fixed at the outset in an Exchange of Letters between the Secretary-General/High Representative and the Permanent Representative of the Member State concerned.Article 4Tasks1. Military experts on secondment will provide military expertise to the Interim Military Body and to the Secretary-General/High Representative.Acting under the authority of the Secretary-General/High Representative and under the military guidance of the Interim Military Body, they shall carry out the tasks assigned to them in a predetermined work programme or job description.2. Unless special instructions to the contrary are given under the authority of the Secretary-General/High Representative, military experts on secondment shall not enter into any commitment on the General Secretariat's behalf with third parties.Article 5Social security and health care1. Military experts remain covered by their national social security legislation and health care provisions.2. Before the period of secondment begins, the national administration from which the military expert is to be seconded shall certify to the General Secretariat that he/she will remain subject through the period of secondment to the social security legislation (including health care) applicable to that administration which will assume responsibility for expenses incurred abroad.Article 6Accident insuranceThe General Secretariat shall cover military experts on secondment against the risk of accidents on the same terms as General Secretariat employees not covered by the Staff Regulations. This shall apply from the day the military expert takes up duty.Article 7Breaks in or termination of periods of secondment1. The Secretary-General/High Representative may authorise breaks in periods of secondment and specify the terms applicable. The allowances referred to in Articles 13 and 14 when applicable shall be paid only if the break is at the Secretary-General/High Representative's request.2. Periods of secondment may be terminated if the interests of the General Secretariat or the expert's national administration so require or for any other sufficient cause.CHAPTER IIRIGHTS AND OBLIGATIONS OF A MILITARY EXPERT ON SECONDMENTArticle 81. A military expert on secondment shall carry out his/her duties and conduct himself/herself solely with the interests of the Council in mind and in accordance with the national provisions applicable to his/her secondment.2. A military expert on secondment shall abstain from any action, and in particular any public expression of opinion, which may reflect on his/her position.3. A military expert on secondment who, in the performance of his/her duties, is called on to pronounce on a matter in the handling or outcome of which he/she has a personal interest such as to impair his/her independence shall inform the head of the department to which he/she is assigned.4. A military expert on secondment shall exercise the greatest discretion with regard to all facts and information coming to his/her knowledge in the course of or in connection with the performance of his/her duties. He/she shall not in any form whatsoever disclose to any unauthorised person any document or information not legally made public. He/she shall continue to be bound by this obligation after his/her period of secondment without prejudice to national provisions in this field.5. A military expert on secondment shall not, whether alone or together with others, publish or cause to be published any text dealing with the work of the European Union without obtaining permission in accordance with the conditions and rules in force at the General Secretariat.6. A military expert on secondment shall be subject to the security rules and regulations in force in the General Secretariat without prejudice to his/her continuing national security obligations.7. A military expert on secondment shall continue to be subject to his/her national disciplinary rules. The Secretary-General/High Representative may bring to the attention of national authorities any violation by the military experts of the rules set out or referred to in the present Decision.8. All rights in any work done by a military expert on secondment in the performance of his/her duties shall be the property of the General Secretariat.9. A military expert on secondment shall reside at his/her place of employment or at no greater distance therefrom as is compatible with the proper performance of his/her duties.10. A military expert on secondment shall assist and provide advice to the superiors to whom he/she is assigned; he/she shall be responsible to them for performance of the tasks entrusted to him/her.CHAPTER IIIWORKING CONDITIONS OF THE MILITARY EXPERT ON SECONDMENTArticle 9Hours of workA military expert on secondment shall be bound by the rules on hours of work in force at the General Secretariat.Article 10Leave and official closing datesMilitary experts on secondment shall be subject to their national rules on annual leave and special leave. Official closing dates in force at the General Secretariat shall apply to them.Article 11Management and controlManagement and control of leave and working time shall be the responsibility of the Secretary-General/High Representative or the Deputy Secretary-General. For that purpose, the relevant information on the leave entitlement including the annual credit shall be communicated in the Exchange of Letters referred to in Article 16(2).CHAPTER IVEMOLUMENTSA. RemunerationArticle 12RemunerationThe remuneration of the military expert on secondment shall continue to be the full responsibility of the Member State concerned.B. Reimbursement of expensesArticle 13Travel expenses1. If a military expert on secondment has not removed his/her personal effects from his/her place of recruitment to his/her place of employment, he/she shall be entitled each month to the cost of a return journey from his/her place of employment to his/her place of recruitment. This payment shall be made at the end of each month or on the last day worked if the whole month is not worked. This flat-rate payment shall be based on the cost of the first-class rail fare where the single journey does not exceed five hundred kilometres. Where the journey exceeds five hundred kilometres or involves a sea crossing, payment shall be based on the reduced-price economy-class air fare (the lowest fare offered by the national companies serving the place of recruitment and the place of employment).2. The rate applied shall be that in force on 1 January of the current year at the General Secretariat's Travel Office. This rate shall be reviewed on 1 July in respect of journeys where the price has increased by more than 5 % since 1 January. Where a whole month is not worked, the amount shall be calculated in proportion to the number of days worked.3. If a military expert on secondment does remove his/her personal effects from his/her place of recruitment to his/her place of employment, he/she shall be entitled each year for himself/herself, his/her spouse and his/her dependent children to a flat-rate payment equal to the cost of a return journey from his/her place of employment to his/her place of recruitment in accordance with the rules and conditions in force at the General Secretariat.4. In accordance with the rules and conditions in force at the General Secretariat, a military expert on secondment shall be entitled to reimbursement of travel expenses:(a) for himself/herself:- from his/her place of recruitment to his/her place of employment at the beginning of the period of secondment,- from his/her place of employment to his/her place of recruitment at the end of the period of secondment,(b) for his/her spouse and dependent children:- from the place of recruitment to the place of employment when removal takes place,- from the place of employment to the place of recruitment at the end of the period of secondment.5. For the purpose of this Decision, the place of recruitment shall be the place where the military expert on secondment performed his/her duties prior to his/her secondment. The place of employment shall be the place in which the department to which he/she is assigned is located. The Exchange of Letters referred to in Article 16(2) shall identify these places.6. The Exchange of Letters referred to in Article 16(2) may stipulate that travel expenses shall not be covered by the General Secretariat.Article 14Removal expenses1. A military expert on secondment shall be entitled to reimbursement of the costs of removing his/her personal effects in accordance with the rules and conditions in force at the General Secretariat and with paragraphs 2 and 3.2. A military expert on secondment who moves his/her residence to his/her place of employment to comply with the obligation set out in Article 8(9) may remove his/her personal effects no later than six months after taking up duty provided that the probable period of secondment is at least two years and that the place of recruitment is at least 50 km from the place of employment.3. At the end of the period of secondment, removal must take place within one year.4. The Exchange of Letters referred to in Article 16(2) may stipulate that removal expenses shall not be covered by the General Secretariat.Article 15Official travel and related expenses1. Military experts on secondment may be sent on official travel, subject to compliance with Article 4.2. Official travel expenses shall be reimbursed in accordance with the rules and conditions relating to the reimbursement of such expenses for officials in force at the General Secretariat.CHAPTER VADMINISTRATIVE AND BUDGETARY PROVISIONSArticle 16Budgetary allocations and contracts1. Expenditure arising from the secondment of military experts shall be charged to line 1113 of the Council budget.2. Secondment and any extension thereof shall be implemented by an Exchange of Letters between the Secretary-General/High Representative and the Permanent Representative of the Member State concerned. The Exchange of Letters shall indicate the names of the individuals authorised to lay down the practical detailed arrangements for secondment under this Decision. A military expert on secondment shall present himself/herself to the appropriate department of the Directorate-General for Administration and Protocol on the first day of his/her secondment to complete the relevant administrative formalities.Article 17Settlement of expenditurePayments shall be made by the appropriate department of the Directorate-General for Administration and Protocol, in euro into a bank account opened at a banking institution in Belgium.Article 18Expenditure on infrastructureExpenditure on the provision of working facilities (offices, furniture, machines, etc.) for military experts on secondment paid from administrative appropriations shall be charged to administrative appropriations.Article 191. This Decision shall take effect on the date of its adoption.2. It shall apply until the permanent bodies of the Common European Security and Defence Policy are established.Article 20This Decision shall be published in the Official Journal.Done at Brussels, 28 February 2000.For the CouncilThe PresidentJ. PINA MOURA(1) OJ L 49, 22.2.2000, p. 2.(2) OJ L 49, 22.2.2000, p. 3.